Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Candido John Caniglio, Appellant                       Appeal from the 336th District Court of
                                                        Fannin County, Texas (Tr. Ct. No. CV-19-
 No. 06-19-00080-CV         v.                          44288).    Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 Michael J. Woods, Appellee                             Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we vacate the trial court’s order and remand the case to the trial court for
further proceedings.
       We further order that the appellee, Michael J. Woods, pay all costs of this appeal.


                                                       RENDERED DECEMBER 18, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk